UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                     No. 01-51284
                                   Summary Calendar


                         UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        versus

                           JESUS TORRES-VILLALOBOS,

                                                           Defendant-Appellant.

________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                       (EP-01-CR-799-ALL-EP)
_______________________________________________________________
                          December 3, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesus Torres-Villalobos appeals the sentence imposed following

his guilty plea to a charge of illegal reentry to the United States

after deportation.         Torres-Villalobos claims the district court

erred    in   concluding      that    his   manslaughter    conviction   was   an

“aggravated felony” and, therefore, imposed a 16-level increase

pursuant      to   U.S.S.G.    §    2L1.2(b)(1)   (2000).      In   support,   he

contends:      the elements of the manslaughter offense do not include


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the use of force against person or property, therefore the offense

is not a crime of violence under 18 U.S.C. § 16(a); and the offense

is not a crime of violence under 18 U.S.C. § 16(b), because

manslaughter does not carry a substantial risk that force will

intentionally be used.      He relies on United States v. Chapa-Garza,

243 F.3d 921 (5th Cir. 2001).

       We review the application of the Sentencing Guidelines de

novo.    E.g., United States v. Rayo-Valdez, 302 F.3d 314, 315 (5th

Cir. 2002).     A 16-level increase to the base offense level is

applied if the defendant was deported after a conviction for an

“aggravated    felony”.     U.S.S.G.       §   2L1.2(b)(1)(A)    (2000).   An

“aggravated felony” is a “crime of violence” as defined in 18

U.S.C. § 16 (except for a purely political offense), for which the

term    of   imprisonment    is   at       least   one   year.      8   U.S.C.

§ 1101(a)(43)(F).   A “crime of violence” is “an offense that has as

an element the use, attempted use, or threatened use of physical

force against the person or property of another” or “any other

offense that is a felony and that, by its nature, involves a

substantial risk that physical force against the person or property

of another may be used in the course of committing the offense”.

18 U.S.C. § 16.

       In determining whether a conviction is a crime of violence, we

do not consider the particular facts of the prior offense.              Chapa-

Garza, 243 F.3d at 924.       Torres-Villalobos was convicted on his

guilty plea to a charge of second degree manslaughter in Minnesota.

                                       2
     The underlying state statute provides, in pertinent part, that

a person is guilty of second degree manslaughter if he causes the

death of another by his “culpable negligence whereby [he] creates

an unreasonable risk, and consciously takes chances of causing

death   or    great   bodily     harm   to   another”.       MINN.    STAT.    ANN.

§ 609.205(1) (West 2000).

     The manslaughter offense to which Torres-Villalobos admitted

is a crime of violence under 18 U.S.C. § 16(b) because it is an

offense      “in   which   the   defendant     is   likely    to     use      force

intentionally against another person”. United States v. Trejo-

Galvan, 2002 WL 1980403 (5th Cir. 2002).


                                                                     AFFIRMED




                                        3